Citation Nr: 0032933	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from September 1951 
to August 1953.  

The present appeal arises from an April 1999 rating action 
which denied a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service connected 
disability.  After expressing his disagreement with that 
decision, and the issuance of a statement of the case, the 
veteran's appeal was perfected in May 1999, upon the receipt 
at the RO of a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  A supplemental statement of the case was issued in 
July 1999, and in due course, the matter was forwarded to the 
Board of Veterans' Appeals, (Board), in Washington, DC.  

In addition to the foregoing, the Board observes that in a 
May 1999 statement, the veteran raised a claim for an 
increased schedular rating for his service-connected 
bronchial asthma with emphysema, the only disability for 
which he is service connected.  The RO, however, has not 
entered a formal decision on that claim, and therefore, it 
has not been developed on appeal, and is not ripe for review 
by the Board.  Accordingly, that claim is referred back to 
the RO for appropriate action.  

In this regard, the Board notes that it could have 
potentially deferred a decision on the veteran's appeal for 
TDIU benefits, pending the RO's decision with respect to the 
increased schedular rating claim.  This is because an award 
of the next higher schedular rating for the veteran's 
disability is 100 percent, and this would, in most respects, 
render moot an award of TDIU benefits.  (38 C.F.R. § 4.16(a) 
precludes a simultaneous award of a total schedular rating 
and TDIU benefits.)  Given, however, that the veteran's claim 
for an increased schedular rating came after his TDIU claim, 
it is possible that a favorable decision by the Board with 
respect to the TDIU claim could have an effective date 
earlier than would a favorable decision by the RO with 
respect to the increased schedular rating claim.  In order to 
ensure that the potential for the greatest benefit to the 
veteran is examined, the Board will therefore proceed to 
review his TDIU claim.  

FINDINGS OF FACT

1.  The veteran is service connected for bronchial asthma 
with emphysema, rated since 1971 as 60 percent disabling.  

2.  The veteran has been unemployed since 1974; he has a high 
school education with one year of post high school academic 
training in business, together with experience as a manager 
in a loan company and in concrete construction. 

3.  The veteran's service-connected disability, by itself, 
does not prevent him from securing and following 
substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, total disability ratings for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his advancing age or the presence of any non-service-
connected disorders. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities. Those criteria are as follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non-service- connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.  
38 U.S.C.A. § 4.16(a).  

In this case, service connection has been established for 
only a single disability, bronchial asthma, with emphysema.  
This has been evaluated as 60 percent disabling since 
February 1971.  Thus, the veteran meets the schedular 
requirements for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).

Although the veteran meets the minimum schedular requirement 
for TDIU benefits to be granted, it has been held that the 
record must reflect some factor which takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 
(1992)). The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Id.  "A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Id.  Moreover, it must be noted that 
the veteran's advanced age and non-service-connected 
disabilities may not be considered in determining individual 
unemployability.  See 38 C.F.R. §§ 3.341(a), 4.19 (1999); Van 
Hoose, 4 Vet. App. at 363; Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).

In this case, the record shows that the veteran was born in 
1933, he completed a high school education as well as one 
year of post high school academic training in business in 
1956 and 1957.  The veteran's occupational experience has 
reportedly been as a manager for a loan company and in 
concrete construction, and he reports that he has not had 
full time employment since 1974.  The record also shows that 
in addition to his service connected disability, the veteran 
has been diagnosed as having the following:  obstructive 
sleep apnea, morbid obesity, diabetes mellitus Type II, 
chronic renal insufficiency, stroke with right sided 
weakness, coronary artery disease, hypertension, peripheral 
neuropathy and anemia due to his chronic renal insufficiency.  

In connection with the veteran's present claim, which arose 
out of a May 1999 formal application for benefits, there have 
been numerous medical records associated with the claims 
file.  These include VA treatment records dated in 1998 and 
1999, none of which, however, show any complaints regarding 
the veteran's asthma or specific treatment being provided for 
that disability, (other than the continuation of 
medications.)  The primary treatment depicted in these 
records was directed toward the veteran's various other 
disabilities, including neuropathy, diabetes, joint 
complaints, renal failure, and edema.  

In June 1999, the veteran underwent an examination for VA 
purposes.  The report from this examination revealed that the 
veteran complained that he had a productive cough almost 
nightly, with spasms when he has exacerbations, but that he 
did not have hemoptysis.  The veteran did, however, complain 
that he was dyspneic on exertion of 15 feet, although his 
description of asthma attacks was considered by the examining 
physician as more like exacerbations from a poor baseline.  
In commenting on the veteran's employability, the examiner 
wrote as follows:  

In my opinion, the patient is unable to be employed 
and is completed (sic) disabled.  His breathing 
problems would seem to disable him to a level of 
approximately 70 percent.  However, his other 
significant medical problems superimposed on the 
lung problems and lead to total disability (sic).  

Under the circumstances described above, it is the Board's 
conclusion that there is no probative evidence in the record 
showing that the veteran is incapable of performing his 
previous work, due solely to the established service-
connected condition.  As set out above, recent medical 
records over the last several years fail to show any 
complaints related to the veteran's service connected 
disability, but instead reflect treatment for the veteran's 
other, numerous, non-service connected disabilities.  
Moreover, the Board reads the opinion provided by the 
physician who examined the veteran for VA purposes in 
connection with this claim as confirming that while the 
veteran's service connected disability causes him significant 
impairment, it does not in itself cause the veteran to be 
totally disabled.  Rather, it is the veteran's service 
connected disability in combination with his other 
disabilities that have rendered the veteran incapable of 
obtaining substantially gainful employment.  

Thus, while the veteran's service-connected disability may 
limit him from some aspects of various jobs, it is the 
Board's view that the evidence fails to show that it is this 
disability alone that prevents all substantially gainful 
employment for which the veteran is qualified by reason of 
his education and work experience.  As a result, the Board 
finds that the criteria for a TDIU rating are not met, and 
the appeal is denied.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is denied.  


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 

